DE HAVEN, District Judge.
This is an application for the appointment of an assignee of the estate of Daniel H. Haskell in place of Henry C. Hyde, who died in 1893. The bankruptcy proceeding was commenced in the month of December, 1868. The petitioner is an adverse claimant of certain real estate alleged to have been sold by the bankrupt, prior to the year 1860, to some one of petitioner’s predecessors in interest, and omitted by mistake from the deed of conveyance executed by the bankrupt. The only reason set forth for the appointment of an assignee is to enable the petitioner to sue him, and thus to quiet the title to the land which she claims, and the record title to which stands in the name of the bankrupt. I do not think the court would be justified in appointing an assignee for any such purpose upon the petition of an adverse claimant.
The petition will be denied.